 SAN ANTONIO RETAIL MERCHANTS ASSN.59San Antonio Retail Merchants Associationandinter-national Union,United Automobile,Aerospace &AgriculturalImplementWorkersofAmeri-ca-UAW. Case 23-CA-4980January 7, 1975DECISION AND ORDERBY MEMBERS JENKINS, KENNEDY, ANDPENELLOOn June 28, 1974, Administrative Law JudgeBernard J. Seff issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and General Counsel filed abrief in support of the Administrative Law Judge'sDecision.Pursuantto the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order asmodified herein.We do not adopt the Administrative Law Judge'sconclusion that Respondent violated Section 8(a)(3)of the Act by discharging Mary Louise Arriaga. Wethink he misconstrued some significant portions ofthe evidence pertinent to Arriaga's discharge.Arriaga was a longtime, competent employee who,over a period of 22 years, has risen to a positionwhere she was considered a "lead operator" inRespondent's credit bureau. She was assigned, inaddition to her own work as a long-distanceoperator, the occasional task of investigating com-plaintsand rectifying errors committed in herdepartment. In August 1973, she began to be theobject of complaints concerning her own work, andthese complaints continued throughout the period ofNovember 1973 to January 1974, during which shewas instrumentalin organizing her fellow employeesinto the Union which won a representation electionon January 24, 1974. Aside from Respondent'scoercive conversations with Arriaga and one otheremployee,2 as described in the Administrative LawJudge's Decision, Respondent committed no unfairlabor practices during the organizational and pre-election campaign. Arriaga was,dischargedion January28,1974,after the election and after a flood ofcomplaints about her work habits had culminated intwo written complaints received subsequent to theelection.They confirmed the fact that she hadcontinued to mishandle her job after being repri-manded on several occasions for identical conduct.That numerous complaints were received concern-ing Arriaga's performance, from out-of-town creditbureaus who regularly call Respondent for creditreports from its locale, is undisputed; nor is itcontended that these complaints were solicited byRespondent.Most of the complaints were thatArriaga, upon receiving a long-distance call request-ing a credit check, would put the caller on "hold"and keep her waiting for an inordinate amount oftime at the expense of the long-distance caller.The Administrative Law Judge credited Zepeda'stestimony that, after he received some complaintsabout Arriaga's practice of keeping incoming long-distance callers on "hold" for unusual periods oftime, he watched her and saw that she would stopand talk to other operators while she was supposed tobe looking for the appropriate credit files. He calledthis to her attention and she appeared, repeatedly, tobe nonchalant about it. The Administrative LawJudge explains Arriaga's nonchalance by characteriz-ing Zepeda's admonishments as "mild." Such anexplanation notwithstanding, it hardly seems strangethatZepeda's formerly lenient attitude towardArriaga would be hardened by these episodes.The Administrative Law Judge discredited Zepe-da's testimony that, although the Respondent hadreceived other complaints about its service, nocomplaints had referred to any specific employeeexcept Arriaga. On the other hand, no evidence wasproduced that would suggest that other employeesengaged in conduct comparable to Arriaga's. Even ifZepeda's testimony is not literally accurate, therecord before us indicates that Arriaga was in a classby herself in repeatedly failing to abide by therequired standards for handling incoming calls.In what is perhaps a suggestion that some of thecomplaints against Arriaga were cases of mistakenidentity, the Administrative Law Judge notes thattwo employees credibly testified that they "frequent-ly" received calls wherein the caller confused themwith Arriaga. Both testified, however, that wheneverthis happened they corrected the caller. In fact, theestablished procedure was for the operator on eachside of the line to identify herself to the other for thepurpose of keeping records of the calls. Significantly,there is no evidence that Respondent was everinformed that there was reason to doubt Arriaga'sresponsibility for the actions complained of.The allegation of discriminatory motivation isIThe Administrative Law Judge inadvertently stated that Irma Marti-nez, oneofGeneral Counsel'switnesses, testified concerning a talk withRespondent's former manager,Tarin.Martinez testified about conversa-tions with Tann's successor,Zepeda,but not with Tarm.2One hundred and ten employees voted in the election.216 NLRB No. 9 60DECISIONSOF NATIONALLABOR RELATIONS BOARDarguable only because Respondent did not disciplineArriaga until after the Union won the election andZepeda, had made a statement to her that could beconstrued as a threat to retaliate against herpersonally if the Union won.3 These facts, while theymight be persuasive standing alone,are counterba-lanced by Respondent's receipt of the two final bonafide,written complaints from the managers of thesister credit bureaus with whom Respondent does themost business.The fact that these managers finallyput their complaints in writing is itself indicative, andone of them expressly characterized the problem as"severe" and asked Respondent to take "correctiveaction."In these circumstances,we cannot find thatthe reasons assigned by Respondent for the dischargewere pretextual and we conclude that the allegationof a violation of Section 8(a)(3) has not been provedby a preponderance of the evidence.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified below and hereby orders that Respondent,San Antonio RetailMerchants Association, SanAntonio, Texas, its officers,agents, successors, andassigns, shall take the action set forth in saidrecommended Order as herein modified:1.Delete paragraphs A, 1 and 2 and renumberpresent paragraphsA, 3, 4, and 5 accordingly.2.Delete paragraphs B, I and 2 and renumberpresent paragraphs B, 3 and 4 accordingly.3.Substitute the attached notice for the Adminis-trative Law Judge's notice.MEMBER JENKINS,dissenting:Icannot agree with my colleagues' conclusion thatRespondent dischargedMary Louise Arriaga be-cause of complaints about her work performance.The credited evidence in this case, rather, leadsinevitably to the conclusion that the real reason thatRespondent discharged Arriaga was in retaliation forher union activity and that the reason assigned by theRespondent for the discharge was pretextual. Mycolleagues agree that Respondent violated Section8(a)(1) of the Act when George Zepeda told Arriagain effect that he would retaliate against her personal-ly if the Union wonthe election.The Union won theelectiononThursday, January 24, 1974,4 andZepeda, true to his word, retaliated immediately andin the most direct and conspicuous manner bydischarging Arriaga on January 28, 1974, the secondworkday after the election. But Zepeda's threat todiscipline Arriaga personally if the Union won theelection and the consummation of that threat merelyconstitutea part of the great mass of creditedevidence which establishes that the discharge ofArriaga violated Section 8(a)(3) and (1).A review of the credited evidence reveals that MaryLouise Arriaga was a well-regarded and competentemployee of Respondent for 22 years. She had risento a position where she was considered a "leadoperator" and one of three primary long-distanceoperators in Respondent's credit bureau. She was sowell thought of that Respondent had assigned her theadditional task of investigating complaints andrectifying errors committed in the department inwhich she worked.BeginninginNovember 1973, Arriagaassumed aleading role in the Union's organizing campaign byarranging several meetings between the Union andRespondent's employees. At the second such meet-ing,on November 15, 1973, Arriaga was electedchairman of the organizing committee. On Novem-ber 26, 1973, Union Organizer Roy Hernandez spokewith Respondent'smanager,T. Tarin, and told himthat the Union had signed authorization cards from80 percent of the employees and requested recogni-tion after a card check. Tarin was at first receptive tothismethod of determining if the Union representeda majority of the employees but later, after consulta-tion with his attorney, he notified the Union that itshould secure recognition by an NLRB election.Thereafter, on November 29, 1973, Arriaga andemployee Irma Martinez spoke with Zepeda, whosucceeded Tarin as manager after Tarin retired onMarch 1, 1974. Both Arriaga and Martinez werewearing large union buttons stating that they weremembers of the Union's organizing committee.Arriaga told Zepeda that she did not want him tothink the employees were out to hurt the Respon-dent, it was just that they wanted to better them-selves.Zepeda replied that he was disappointed thatthe employees were seeking outside representationrather than coming to managementdirectly.The next day, November 30, 1973, Zepeda instruct-ed Arriaga to seeTarinin his office.Tarin toldArriaga he was disappointed that the employees wereseeking outside representation and asked Arriagawhat the employees wanted. When Arriaga describedsomeof the things the employees wanted, Tarinresponded by asking her why she had not come tohim to ask for a raise. Later Tarin asked her howmuch she was making and then said that maybesomething could be worked out without the Union.3On the other hand,ifdiscipline had been administered to Arriaga4Respondent filed objections to the election which wereoverruled bybefore the election,itarguably could have been ascribed to a calculatedthe Regional Director and the representation case is now before the Boardeffort to defeat the Unionin a separate proceeding. SAN ANTONIO RETAIL MERCHANTS ASSN.61Arriaga then told Tarin that this was not justbetween the two of them but that other employeeswere involved. Tarin then asked Arriaga who was onthe organizing committee and also asked Arriaga totalk with the other employees and have them come tohim to seewhat could be worked out. Arriaga thencomplained that Tarin did not permit employees whoworked for the Company to be promoted. Tarinreplied by asking Arriaga if she wanted to be asupervisor. She answered, "No, not now. You shouldhave asked me that 10 years ago." The meetingended.Later, Arriaga spoke with the other employees andcalled Union Organizer Hernandez who said that themeeting Tarin suggested would be all right if hecould be present. Tarin would not agree to haveHernandez present and the meeting never took place.,A few dayslater,on December5, 1973, Zepedaasked Arriaga to come to his desk. The creditedevidence shows that Zepeda told Arriaga "he did notwant the Union, that he could talk with Tarin andtellhim what he wanted. Tarin could write all thisdown and have his lawyersignit,and we could haveallwe wanted without the Union. . . ." Zepeda thentold Arriaga that Tarin would be reti ing soon andthat the Respondent's board of directors had ameeting and they had named him the new manager.He wenton to tell Arriaga that she could help himand he could help her, that she was the "one personthat has a lot of influence on these girls and you canhelp me to disencourage [sic] them . . . against theUnion." Zepeda also told Arriaga that he couldmake her a supervisor and increase her pay. Arriagaresponded by telling Zepeda that there was no wayshe could discourage the other employees becauseshe was the organizer and started the whole thingand that the other employees trusted her and electedher chairman of the campaign.Zepedaconcluded bytellingArriaga that "if the Union wins, Mary Louise,I'm going to fight you, and I'm going to fight youwith all I can."From the foregoing, and the credited evidence as awhole,it isreadily apparent that Respondent wasstrongly opposed to having the Union represent itsemployees and that Respondent was fully aware ofArriaga's leadership role in the Union's organization-al activity.It isalso clear that Respondent believedthat Arriaga had a good deal of influence among itsemployees and as a result directed much of its effortat counteracting the Union's organizational activityby attempting to encourage Arriaga to abandon hersupport for and efforts on behalf of the Union. ThusRespondent hoped that by undermining Arriaga'ssupport for the Union she would in turn use herinfluence to underminethe support for the Unionamong the other employees. In attempting to reachArriaga,Respondentwentso far as to offer her asupervisory position and anincreasein wages andthen, when Arriaga rebuffed Respondent's overtures,Zepeda threatened to retaliate against Arriagapersonally if the Union won the election. In view ofRespondent's attitude toward the Union, its knowl-edge of Arriaga'sunionactivity, and its unlawfuloffer of benefits to, and unlawful threat of reprisalagainst,Arriaga, it is difficultto imaginea more clearand convincingcasefor establishing Respondent'sdiscriminatory motivation when it discharged Arria-ga shortly after the Union won the election.Certainly the complaints about Arriaga's workperformance do not counterbalance the picturepresented by the above-described evidence. With afew exceptions, those complaints occurred followingthe advent of the union campaignandthe majority ofthe complaints occurredprior tothe respective offersby Tarin and Zepeda to promote Arriaga to asupervisory position and to increase her wages. It isalso significantthat, although Arriaga was aware thata number of complaints had been made about herwork, Respondent did not formally warn her on anyof these matters, nor did Respondent threaten herwith discharge because of any derelictions in herwork performance,as ithad threatened her withdischarge because of her union activity. Finally, it issignificant that the final written complaint whichRespondent would have us believe sealed Arriaga'sfate consisted entirely of incidents which were thesubject of earlier oral complaints and made nomention of any derelictions about which Respondentwas not previously aware .5 Thus I must concludethat the reasonassignedby Respondent for thedischarge of Arriaga was pretextual and that the realreasonfor Arriaga's discharge was her union activity.SThe majority'ssuggestion that any discipline adnumstered againstArriaga before the election could have been ascribed to a calculated effortto defeat the Union is misplaced inasmuch as there is no evidence,nor doesRespondent contend,that it had decided to dischargeArriaga prior to theelection because of any derelictions in her work performance.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which allsideshad the opportunityto present evidenceand arguments,theNationalLaborRelationsBoard has found that we violatedthe National LaborRelationsAct. We have thereforebeen ordered to post this notice and carry out itsterms.The National LaborRelationsAct gives you, as anemployee, certain rights, including the right to 62DECISIONSOF NATIONALLABOR RELATIONS BOARDengage in self-organization and to form, join, help, orbe helped by unions. Accordingly, we assure youthat:WE WILL respect your above-stated rightsunder the National Labor Relations Act.WE WILL NOT interrogate our employees as tothe persons who are members of the Union.WE WILL NOT attempt to discourage ouremployees from remaining members of the Unionby making promises of benefit and threats ofreprisal designed to have its employees abandonthe Union.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce any employeesin the exercise of his or her right to self-organiza-tion.All of you are free to join or not to join theInternational Union, United Automobile, Aerospace& Agricultural ImplementWorkers of Ameri-ca-UAW, or any other union, as you see fit, withoutany interference, restraint, coercion, or discrimina-tion by us in any way, shape, or form.SAN ANTONIO RETAILMERCHANTS ASSOCIATIONDECISIONSTATEMENT OF THE CASEBERNARD J.SEFF,Administrative Law Judge: Thisproceeding was tried before me in San Antonio, Texas, onMay 7 and 8, 1974. The complaint,issuedon April 3, 1974,based on a charge filed by the Union on February 4, 1974,alleges thatthe Respondent violated Section 8(axl) of theAct by interrogating employees concerning their activitieson behalf of the Union;seekingto have employeespersuade other employees to abandon the Union; promis-ing benefits and improvements in working conditions ifthey would abandon the Union; offering certain employeessupervisory positions if they gave up support for theUnion; and discharging employee Mary Louise Arriagabecauseshe refused to abandon her support of the Unionin violation of Section 8(aX3) of the Act. Respondentdenied the commission of any unfair labor practices butadmitted facts supporting the assertion of jurisdiction bythe Board.Upon the entire record in thecaseand from myobservation of the demeanor of the witnesses and the briefsfiled by the parties I make the following:FINDINGSAND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTA.JurisdictionDuring the past 12 months Respondent received grossrevenues of $500,000 and during the same period itreceived gross revenuesin excessof $50,000 for servicesperformed for customers located outside the State ofTexas.I find that the Respondent is engaged in interstatecommerce within the meaning of Section2(2), (6), and (7)of the Act.II.THE LABORORGANIZATION INVOLVEDThe Unionis a labor organizationwithin themeaning ofSection 2(5) of the Act.B.Description of the Company's OperationsRespondent conducts a credit bureau in San Antonio,Texas, the principal function of which is to provide creditinformation on consumer charge accounts to individualmerchants, to credit grantors such as banks, and to otherreportingagenciesor credit bureaus. The Company alsoperforms collection services on behalf of merchants on pastdue accounts.The bureauconsistsof a number of divisions: thereporting division provides credit information; the collec-tion service division provides collection services. Thefunctions of the reporting division are performed bytelephone operators who receive inquiries from merchants,creditgrantors, or other credit bureaus.This reporting division is made up of two departments:thereare approximately 60 telephone operators whohandle localinquiriesand 5 operators who take care oflong-distance calls. Three of the five long-distance opera-torsare primarily responsible for providing immediateconsumer information as requested. These primary opera-tors take care of five lines on a rotary system. The othertwo are basically backup operators who generally updateor revise records and then phone this information back toinquiring callers after such records have been updated.Each of the backup operatorsutilizesa straight line phonewith a separate number. When neededto assistthe primaryoperators the backup employees move to two otherstationsthe phones of which are tied into the five-line rotarysystem. In all, Respondent employs about 111 employees.For the most part long-distance inquiries come from otherreportingagenciesor creditbureaus seekinginformationconcerning service subscribers.The normal procedure for processing incoming long-distancecalls isas follows: the inquiring operator identifiesher firm or bureau and gives her name and/or operatornumber. The consumer information requested is describedtoRespondent's operator including the name of theconsumer, his address, employment, and creditreferences.The Respondent's operator identifies herself by nameand/or operator number in order to maintain a record ofwho handled the inquiry in the event some followupinformationor servicesbecomes necessary. Upon receivingthe inquiry, Respondent's operator puts the phone on"hold," pulls the consumer credit record from the masterfilesand reports this information back to the inquiringoperator. Respondent's consumer records are maintainedalphabetically and are stored in the same room where theoperators have their switchboards.Inmost cases,Respondent's operatorsecures therequested information while the caller waits on the line.Respondent has a rule whichlimitsto three the number ofcredit reports that can be securedon a singlecall while the SAN ANTONIO RETAIL MERCHANTS ASSN.63inquiring operator "holds" for the information. If Respon-but the caller is not allowed to hold while the informationisbeing secured. Instead, Respondent's operator will callback after noting the credit information requested.Inquiries involving larger numbers of credit reports on asingle call are reassigned from the long-distance operatorsto other operators for handling.According to a timestudy of the Respondent's operationsitwas found that it normally takes 3 to 4 minutes for anoperator to receive an incoming call, secure the recordfrom the file, take it to her station, and report theinformation to the caller. The service subscriber isresponsible for long-distance costs. Therefore all creditbureaus, including the San Antonio bureau, stress theimportanceofexpeditingalllong-distance calls. Ininstances where a record cannot be immediately located,.Respondent returns the call at its expense. In the nature ofRespondent's business, speed in handling long-distancecalls is important.a right to form a Union." Z said he was disappointed thatthe employees were seeking outside representation ratherthan coming directly to management. On the next day,November 30, Z instructed Arriaga to see Manager Tarin.She went to see him in his office. He also said he wasdisappointed that they sought outside representation. Heasked what the girls wanted. Arriaga told him they wanteda little better wages, some sick leave, either Saturdays oralternate Saturdays off and a little more retirement pay.Tarin said, "if I needed money, why hadn't I come to himto ask him for a raise." I replied,Isaid that he had always told me that he was myfriend, and he knew my situation better than anyoneelse, being that I am the head of the household, and Ihave two boys . . . and that I wasn't going to comebegging to him to pay me more money.And then he says, Well, how much - How muchmoney do you want to make? . . . I said I would wantto make at least a hundred dollars clear.III.THE UNFAIR LABOR PRACTICESA.BackgroundThe Auto Workers Union began its organizing campaigninNovember 1973.1 As the result primarily of the efforts ofMary Louise Arriaga, who arranged for union meetings tobe held with Special Organizer Roy Hernandez, a series ofmeetings took place. The first meeting was on November13; the second meeting was held on November 15 at whichtime the Union Organizing Committee elected Arriaga aschairman of the committee. On November 26 Hernandezwent to Respondent's facility where he spoke to theCompany's manager, T. Tarin. Tarin retired on March 1;he was succeeded as manager by George Zepeda hereinaft-er referred to as "Z." Hernandez told Tarin that he hadsigned union authorization cards from 80 percent of theemployees and he requested recognition after a card check.Tarin at first was receptive to this method of determining iftheUnion represented a majority of the employees butlater, after consultation with his attorney, he notified theUnion that it should secure recognition by an NLRBelection.The election (Case 23-RC-4038) took place onJanuary 24, 1974, and resulted in the Union's receiving 61votes with 49 voting against representation. Respondentfiled objections to the election which were overruled by theRegional Director. This case is now before the Board forreview. The representation matter is not before me.B.Respondent's Independent Violationsof Section8(a)(1)After the day's work on November 29, Arriaga and IrmaMartinez spoke to Z. Both employees were wearing largeunion buttons with the legend on the buttons stating theyweremembers of the UAW Organizing Committee.Arriaga was the principal spokesman. She told Z that justbecause the employees were forming a union they did notwant him to think they were out to hurt the Company. "Itis just that they [sic] want to better ourselves, and we haveAnd then he said, Maybe we can work something outwithout the Union.Isaid,Well Mr. Tarin, this is not just between you and1.There are too many people involved, and I wouldhave to consult with the organizing committee to see ifthey are willing to come in and speak with you... .And then he did ask me who was in the organizingcommittee.I told him, There is myself, there's Maggie Perez, AnnaMaria Cantu, Irma Martinez, Mary James and PearlSchriewer.Tarin then asked Arriaga to talk to the girls so they couldcome in here and "talk with me to see what we can workout."Arriaga then launched into a complaint that Tarindid not permit employees who worked for the Company tobe promoted.Instead he hired young boys just out of highschool to come in and be trained by the older employees.Whenevertheyhad questions they came to the experiencedgirlsand they then became supervisors.Tarin replied,"Well do you want to be a supervisor?"She answered,"No, not now.You should have asked me that 10 yearsago."Arriaga spoke to the girls and called Hernandez who saidsuch a meeting would be okay if he could be present.Ari iaga reported this information to Z. She also told Tarinon the phone what Hernandez had to say.Tarin said hecould not have Hernandez present because then he wouldhave to have his lawyer present also. The followingmorning Z asked to see Arriaga.Theymet alone in theback room in the lounge.Z told her he thought the girlsmade a mistake by not speaking to Tarin.No committeemeeting with Tarin took place.On December 5, Z asked Arriaga to come to his desk.Theywere alone. Z told her "he did not want the Union,IAll dates are in 1973 unlessotherwisestated. 64DECISIONSOF NATIONALLABOR RELATIONS BOARDthat he could talk to Tarin and tell him what we wanted.Tarin could write all this down and have his lawyer sign it,and we could have all that we wanted without the Unionand I told him that without the Union who would enforcethese things that we wanted?"He then told Arriaga that Tarin would be retiring soonand that he would be taking over. Arriaga replied thatTarin had said he was going to retire for several years buthad not done so and that she could not believe he wouldretire.Z said the board of directors had a meeting and theyhad named him and thatIam to take over, and Mary Louise you can help meand I can help you. . . . I need people like you andIrma Martinez that I can trust to help me when I takeover.... You're the one person that has a lot ofinfluence on these girls and you can help me todisencourage them. . . . He said to disencourage thegirls againstthe Union. And he says, We can - I canmake you - He said I can make you supervisor of thelong distance department and I will make it known thatyou are a supervisor.And then he did ask me how much money are youmaking? And then I said, Mr. Z I'm only making $2.35an hour. And then he says, Do you clear a hundreddollars?on the record. Since no explanation as to the failure ofTarin to testify was offered by the Respondent theinference is therefore permissible and made that, if called,Tarin's testimonywould have been adverse to theCompany.2Z flatly denied he had offered the girls supervisory jobs,an increasein wages so that they both would earn "onehundred dollars clear" or that the offers were madeconditioned on the employees relinquishing their supportof the Union. Z further denied that he had told Arriagathat if the Union won he "would fight her." He did admitthat he told Arriaga that the Company would resist theUnion's attempt to organize. Earlier in his testimony Z toldher that she came to him too late because the Union hadalready organized the employees and had requested Tarinto recognize it on a card check. The logical conclusionmade manifest by the evidence is that Z was urgingArriaga and Martinez to defect, influence the employees todo likewise and thus undermine the Union. For reasonswhich will be amplifiedinfraIcredit the testimony ofArriaga and the corroboration by Martinez and I discreditthe denials of Z.Z also told Arriaga that he did not like unions. Thiscomment was made in the flow of his remark that he would"fight Arriaga." Z's version of this aspect of his remarkswas that the Company would resist any union effort toorganize the employees.And I said, No. And he says, well how much would youwant to make?And I said,at least a hundred dollarsplus overtime.Z answered.All right.Arriaga then said there was no way to discourage the girlsbecause she was the organizer who started the whole thing.The girls had elected her to be chairwoman and theytrusted her. The Union was not only for her but it is to helpeveryone.Arriaga concluded her recital by saying shewould speak to Irma as he had requested and he told her,"he did say - he did tell me he did not want the Union,and he says, if the Union wins,Mary Louise,I'm going tofight you, and I'm going to fight you with all I can."Arriaga spoke to Irma,told her Z said he would makeher a supervisor and that he needed people like Arriagaand Irma, people he could trust and rely on now that hewas goingto have the new positionas manager.IrmaMartinez corroborated much that Arriaga hadtestified to concerning conversations among Irma,Arriaga,and Z.In a telephone conversation between Irma and Z, Zasked her, "Are you clearing a hundred? And I said No,sir.And hesaid,Well I can get you a hundred plusovertime."Martinez also testified that Z told her he wouldmake her a supervisor.To these offers Martinez said shecould not accept because,"I just won't sell out. I can't." Itshould be pointed out that Martinez steadfastly stuck toher testimony despite being subjected to brief but vigorouscross-examination.So far as the testimony given by both Arriaga andMartinez concerning talks with Tarin it should beespecially noted that Tarin did not testify.Therefore thetestimonyof thegirls as to what he said stands unrefutedC.The Dischargeof MaryLouise ArriagaArriaga began to work for Respondent in 1952 andexcept for leaves of absence due to pregnancies she hasworked for the Company for 22 years. She was one of thethree primary long-distance phone operators. During thisentire span of years Respondent never had a singlecomplaint about her work until beginning in August 1973,and continuinguntil January 28, 1974, when allegedly aflurry of approximatelyeightoraland four writtencomplaints were receivedby the Companyconcerning her.Arriaga was so well regarded by Zepeda that even after anumber of complaints were allegedly received involvingher Z made it a practice to turn the complaints over to herto be investigated.In this role on one occasion she told Zshe recognized the complaint as referringto her. Two ofthe four written complaints did not name or identify herbut Z said these matters concerned Arriaga.Z testified that he did not warn Arriaga on any of thematters involving her and certainly never warned her orthreatened her with discharge. Z testified that he toldArriaga there were too many complaints about her workand "something had to be done." Upon questioning Z as towhat he meant by telling her something had to be done hereplied that he was thinking of transferring her to anotherjob. She was never told explicitly that if another complaintcame in on her she would be discharged.In fact it is clearfrom the record that she was never even warned because Zexplained that he thought it would be bad labor relationsto threaten an employee with discharge.The most that canbe said is that,despite her denials, she was made aware of2K & M MachineCompany,Inc.,162 NLRB 83, % (1966);TeledyneDental ProductsCorp.,210 NLRB 435, fn. 19 (1974). SAN ANTONIO RETAIL MERCHANTS ASSN.65the fact that certain complaints had been madeabout herhandling of long-distance phone inquiries.The burden ofthe complaintswas that whenshe answeredthe phone shekept the calleron "hold" for an undue length of time. Forexample,itwas testifiedby Z thaton a number of calls shedid not return to the waiting inquirerat all but left herholding the phone until the caller hungup. The Companyalso claimsthaton a number of occasionsshe took 10minutesbeforeshe returnedto the phone with therequested informationwhereasundernormalcircum-stances the requested informationshould havetaken nomore than 3-4 minutesto be properly provided. Arriagasaid she was never warned and no complaintswere everdiscussed with her.Z said he talked to her on anumber ofoccasions and when askedwhy she did not expeditiouslysecure the required information she answered she wasbusy.When thesame caller made a second fruitlessattempt to secure informationfrom Arriaga which she didnot complete,her answerto Z allegedlywas that she wasstill busy.Arriaga furthertestified that she was nevershown anywritten complaintsuntil the dayshe wasdischarged whenshe was shown the last two written complaints lodgedagainst her. Arriaga said she was soupset and nervous bybeing fired thatshe onlyglanced at these lettersbut did notread them.Itwould appearfrom the totality of the evidence in therecord that while she was aware of some complaints theadmonitions she received were nevercouchedin terms toput her on notice that a repetitionwould result in her beingdisciplined or discharged.Z testifiedthat he began towatch Arriaga after receiving some complaints and henoticed that after she receiveda call, she would put theparty on"hold," start back to the files,and stop on the wayto talk to variousoperators while the lightcontinued toblink on her switchboard.When this was called to herattentionshg would notanswer butwould complete the jobwithout comment.Z testifiedthat Arriaga appeared to benonchalant about Z's remarks.The fact that Arriaga was nonchalantabout Z's remarksisunderstandable because she did not feelthreatened byZ'smild comments.An example of the gentle way Zadmonished her canbe seen by Z's testimony after he hadreceived one of the complaints against her. He was askedwhat he did.He replied,"Well I didn'tbawl her out but Itold her to please try to expediteit."Arriaga replied thatshe would dothe bestshe could.The San Antonio office does not open for business until9 a.m. The practice in the office is not to answer the phoneif it ringsbefore thattime but to let it ring. If the phone isanswered the operators were instructed to secure theinformation requested and report it to the caller. Zexplained that if the call comes in before 9 a.m. and it isnot answered no toll charges are incurred.Arriagaanswered the phone before 9 a.m. because she said she wasexpecting a call.On this occasion she merely informed thecaller that the office was not yet open for business butmade no effort to service the call.Thisincident formed thebasis for one of the written complaints made against her.It seems strange that for some of the complaints receivedby Respondent concerning Arriaga,Z called upon her tocheck out these matters. She did so and reported to Z thatthe subject complained of involved her. This occurred anumber of times.In this connection on cross-examinationthe General Counsel asked Z:And at thesame timethat you tell us that she was notperforming adequately, that you were getting oralcomplaints concerning her, you were watching hertalking to other employees when she should have beenworking, but you were still asking her to check outthese complaints.Z answered, "Yes, it was still part of her job. " He also said,"I regarded her more or less as a lead operator because ofher experience."There is testimony in the record that each of the threeregular long-distance operators receive approximately 250phone calls a week. This means that the three operatorshandle approximately 750 calls a week give or take somevariances in this number.Projecting this information overa 50-week year something over 37,000 calls are handled bythe long-distance division. Z testified he received four orfive complaints a year and prior to the Arriaga situation henever previously received even one complaint whichspecificallynamed an operatorby eithername or theoperator'snumber.Much later in his testimony headmitted that complaints are a problem in every creditbureau and have been since "day one."It is implausiblethat not asinglecomplaint had ever been received by theSan Antonio Bureau which referred to a particularoperator prior to the complaints regarding Arriaga. Thistestimony is so improbable and unlikely as to straincredulity.Josephine(Josie)Lopez and Patricia Pulido, who are stillemployed by Respondent, credibly testified that both ofthem frequently received calls in which the caller mistaken-ly identified them as Mary Louise.This mistake in identitywas not an unusual occurrence.It is to be noted that thesetwo operators,who appeared as witnesses for the GeneralCounsel,are presently employed and by giving testimonyadverse to the Company may have exposed themselves topossible reprisals. It may be said that they testified againsttheir own interest.I credit this testimony.I do not discredit the testimony of Margaret Andrade orCharlotte Roberts both of whom testified for the Respon-dent. They too are employed by the Company and it was totheir interestto testify the way they did. However, I aminclined to discount what they said because of their interestin providing evidence in favor of the Respondent.D.CredibilityThis case poses the difficult question as to who wastelling the truth-the 8(aX3) (Arriaga)or Zepeda, theCompany's manager. Unfortunately,in determining credi-bilityissues, a trier of fact does not havethe benefit of anytest that may be applied with absolutecertainty that theresult reached will be correct.Underour judicial system,allthata trier of the facts can do is to give dueconsideration to, among other factors the demeanor of thewitnesses,their apparent candor and frankness,their biasand interest, or the lack thereof, the probabilityof the truth 66DECISIONSOF NATIONALLABOR RELATIONS BOARDof theirtestimony,and upon considerationof allrelevantfactors, givecreditwhere credit appearsto be due. Aftercareful consideration of the testimony I have concludedthat I mustcredit the testimony of Arriaga over that ofZepeda.Ibase this conclusionupon the totality of thefollowing considerations:1.Z was inclined to make sweeping unqualifiedstatements such as that he never received one complaintnaming a particularoperator prior to thecomplaints aboutArriaga.This seemshighly unlikely and contrary to thenormal proclivityof people to make errors and then receivecomplaints about mistakes we all make.2.Arriaga and Z haveknown eachother for 22 years.Theyare friends.Arriaga,describing an important conver-sation between them,testified that after she rejected Z'soffer of an increase in wages and promotion to supervisor,Z said, "they [the employees] could haveall the things theywanted without a union. . . .If theUnion wins MaryLouise I'm going tofight you, andI'm going tofight youwith all I can." Z denied he had ever said,"I'm going tofight you." He asserted I told her we would resist anyunion effort to organize.". . .we will resist through legalcounsel."When Arriagahad her first conversation with Zabout theUnion hesaid it was too late, the Union hadalreadyorganized the employees,why areyou coming tome - do you want to get out of it,or wordsto that effect.In the second place I regard it asunlikely that Z andArriaga,friendsof 22years' standing,would find Zspeakingto herin formal language using words of legalnicety. Z's testimony,taken in the context described above,does not ring true.3.Z testified at length about the fact that he never, inhis long years of employment with Respondent,receivedcomplaints about specific operators.However,while undersearching cross-examinationby the GeneralCounsel, Zfinally came full circle and admitted that all credit bureaus,including San Antonio,receive a large number of com-plaints.He admitted that he,like all bureau managers, hadreceived complaints since "dayone." Thisisa glaringinconsistency. I find Z's statements in this connection to bepalpablyuntrue.4.Z also testified that when complaints began to comein on Arriaga he gave these complaints to Arriaga toinvestigate.He denied he wastrying totrap her butexplained-that he called on her to track down these mattersbecause"she was a sort of lead operator"and had greatexperience.IregardZ'scourse of conduct in thisconnectionto be utterlyunbelievable.5.Z's demeanor while on the witness stand did notimpress mefavorably.He was not candid as explained inthe pointssupraand his testimony was inconsistent in anumber of crucial areas.6.Z admitted that he never showedArriagaany one ofthewritten complaints made against her until after herdischarge when he showed her only the last two com-plaints.This too isstrange behavior on the part of Z.Arriaga'sdemeanor made a good overall impressionalthough I do not credit her flat denials that she was neverwarned.It seems to me that even if Z never threatened herwith discharge or bawled her out, at the very least,she wasaware that a number of criticisms had been made abouther work.It seems equally clear to me that neither Arriaga norMartinez is sufficiently sophisticated to have manufacturedher or his testimony out of whole cloth.Icredit theirtestimony despite the fact that Arriaga was not correctwhen she denied ever having been put on notice thatcomplaints were made against her.To the extent that awitness is credited only in part,this is done upon theevidentiary rule that-it is not uncommon"to believe someand not all" of a witness'testimony.3E.Concluding Findings and AnalysisRespondent,without conceding that it engaged inindependent 8(axl) activity,states in its brief withconsiderable emphasis that none of the conversationsinvolving Z were violative of the Act.It is argued that evenifcertain statements were made by Z they were isolatedremarks and not sufficiently serious to warrant theissuance of a remedial order.Numerous cases are cited insupport of this argument.It is further argued that theinitial discussionhad byZ with Arriaga and Martinez wasnot only free from unlawful statements or promises ...but during that meeting Z made it a point to stressRespondent's legal posture under the law.The brief alsostates that the remarks of Z constitute merely isolatedstatements.I disagree.First,it should be noted that no mention is made aboutTaria's statements to Arriaga.The statements attributed toTarin and credited by me were a carbon copy of Z'sremarks. The Company did not produce Tarin as a witnessand I have already statedsuprathat the failure to producea material witness gives rise to the reasonable inferencethat if Tarin had testified his testimony would have beenadverse to Respondent.Second,I have read the cases cited in the brief and noneof them are apposite because they are based on facts whichdo not include promises of benefit or threats of reprisal. Ihave credited the testimony of Arriaga as corroborated byMartinez that Z offered both of them an increase in wagessp that each would make"one hundred dollars a weekclear."I have further credited Arriaga's testimony that Z,after his offers were rejected by the girls,said, "I'm goingto fight you Mary Louise"and he implemented this threatby discharging Arriaga.Further,in my view, the testimonyconcerning Tarin is mutually corroborative of Arriaga'sversion of Tarin's remarks.Nowhere in the record doesRespondent controvert the remarks attributed to Tarin.The Company'sbrief also stresses that Z's talks withArriaga were merely protected speech, "there being a totalabsence of unlawful promises or threats therefrom."It canhardly be said that promises of $100 clear and promotionto the position of supervisor coupled with Z's threat tofight Arriaga,followed by her discharge, is anything otherthan a naked threat of reprisal and clear promises ofbenefit.Respondent also argues that Z could not havemade such statements because he had been exhaustively3N.LP-B. v. UniversalCameraCorporate,179 F.2d 749, 754(C.A. 2,1950), revised and remanded on other grounds340 U.S. 474. SAN ANTONIO RETAIL MERCHANTS ASSN.instructed as to what he could legally say to his employeeswith a detailed list of "do's and don'ts." I reject thisargument as being without merit. The cases are legion inwhich careful instructions to management representativesare not followed as to permissible language that may bedirected to employees.Also it can hardly be said that lengthy talks, studdedwith threats and promises, made by Respondent's managerand assistant manager, constitute isolated instances. Theremarks of these two top-managementmen could hardlybe characterized as being innocuous.Finally, particular attention is called to the timing ofRespondent's discharge of Arriaga. Z told Arriaga that hewould fight her to prevent the organization of Respon-dent's employees. The Unionwinsan NLRB election onThursday, January 24, 1974. There is an interveningweekend which brings us to Monday, January 28. Thusonly one workday intervenes between the union victoryand Arriaga's discharge. Against the background of thefacts of the instant case there is more than a suspicion thatRespondent's action flowed directly from the unionvictory. To further buttress my conclusion Z testified thaton Friday, January 25 (the next day after the unionvictory), he told Tarin that he had decided to fire Arriagabut would sleep on it over the weekend. Contrary to theposition of Respondent, the receipt of still another writtencomplaint received on January 28 was not the causativereason for the discharge. As I view the case, theprecipitating event that sealed Arriaga's doom was theunionvictory and not the receipt of another complaintletter. If Respondent's theory holds water it is impossibleto otherwise account for the delay in discharging Arriaga.The Company had no practice requiring it to keep Arriagain itsemploy through aseriesof eight oral and four writtencomplaints, about her work. The complaints spanned aperiod from August 1973 until January 28, 1974.If she wasdischarged for cause the cause existed for approximately 5months. Action against her was not taken until I workingday after the Union's victory.In conclusion, in order to find Arriaga's discharge to bediscriminatoryit isnot necessary that her union activitywas the sole element responsiblefor her being terminated.It isenough to determine that her discharge was prohibitedby the Act if her union activity was a motivating orsubstantialground notwithstanding that a valid groundmay havearisen forapplying disciplinarymeasures.4 Iexpressly find that Arriaga's union activity played asubstantial or motivating, but not necessarily the only, partwhich led to her discharge. I therefore find thatthe reasongiven by Respondent for Arriaga's discharge was a merepretext.She wasdischargedin large partbecause of herunion activity and by so doing Respondent violatedSection 8(a)(3) and (1) of the Act.CONCLUSIONS OF LAW1.Jurisdiction is properly asserted in this proceeding.4N.L.R.B. v. Lexington Chair Company,361 F.2d 283, 295 (CA. 4,1966);N.L R.B. v. Murray-Ohio Manufacturing Company,358 F.2d 948, 950(C.A. 6,1966).5 In the event no exceptions are filed asprovided by Sec. 102.46 of theRules and Regulations of theNational LaborRelations Board,the findings,672.By its conduct as set forth and found in "III,"supra,consisting of its dischargeofMaryLouise Arriaga underthe circumstances described,Respondent has engaged in,and is continuing to engage in, unfairlaborpractices inviolation of Section 8(aX3) and(1) of theNational LaborRelationsAct, as amended. Respondent has also byinterrogation,promises of benefit,and threats of reprisalsought to have its employees abandon the Union and hasthereby independently violated Section 8(a)(1) of the saidAct.3.Said unfair labor practices have affected,affect and,unless permanently restrained and enjoined,will continueto affect commerce within the meaning of Section 2(6) and(7) of said Act.REMEDYHaving been found to have violated Section 8(aX3) and(1) of the Act in respect to itsdismissalofMary LouiseArriaga and its failure to reinstate or reemploy her,Respondent should be ordered to cease and desisttherefrom and to offer her reinstatement to her former job(or, if no longer available, in that case to an equivalentjob), together with backpay as appropriate, less applicableinterim'earnings,ifany,plus interest, computed asdelineated in F.W.Woolworth Company,90 NLRB 289(1950), andIsisPlumbing & Heating Co.,138 NLRB 716(1962),making necessary records available for computa-tion purposes. Respondent should further be required topost the usual notice to employees to the effect that it willrepairsuch violation, and desist from further suchviolation and interference with its employees' rights underthe Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, there is hereby issued the following:ORDERSRespondent, San Antonio Retail Merchants Association,its officers,agents, successors, and assigns, shall:A.Cease and desist from:1.Dischargingany employee, or failing and refusing toreinstateor rehire any employee in violation of Section8(a)(3)and (1) of the National Labor Relations Act,because said employee has engaged in union organization-alor other concerted activity protected by and lawfulunder said Act.2.Discriminating against any employee in regard to hishire,;enure,or terms and conditions of his or heremployment, so asto discourage membership in, affiliationwith, sympathy for, or lawful activity on behalf ofInternationalUnion, United Automobile, Aerospace &AgriculturalImplementWorkers of America-UAW, orany other labor organization.3.Interrogating its employees as to the persons who aremembersof the said Union.conclusions,and recommendedOrder whichfollows herein shall, asprovidedin Sec.102.48of those Rules and Regulations,be adopted by theBoard and become its findings, conclusions,and Order, and all objectionsthereto shall be deemed waived for all purposes. 68DECISIONSOF NATIONAL LABORRELATIONS BOARD4.Attemptingto discourage its employees from re-maining membersof the Union bymaking promises ofbenefitandthreatsofreprisaldesigned to have itsemployeesabandon the Union.5.In anylikeor relatedmannerinterferingwith,restraining,or coercing employees in the exerciseof theirrightto self-organization.B.Take thefollowing affirmative actionsnecessary toeffectuate the policiesof the Act:1.OfferMary Louise Arriagaimmediate and fullreinstatementto herformer orsubstantiallyequivalentposition,without prejudice to her seniority or other rightsand privileges;and make herwhole for any loss of paysuffered in consequenceof her discriminatorydischarge ofJanuary 28, 1974, in themannerset forthin the"Remedy"portion of the Decision.2.Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social securitypayment records, timecards,personnelrecords and reports, and all otherrecordsnecessary to determine the amountof backpay and other6 In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourt ofAppeals,the words in theNoticereading"Posted byOrder of theNational LaborRelations Board"shall read "Posted Pursuantsums due under and the extent of compliancewith theterms of this recommended Order.3.Post at its San Antonio,Texas, facility copies of theattached noticemarked"Appendix." 6Copies of saidnotice,on formsprovidedby the RegionalDirector forRegion 23, shall, after being signed by Respondent'sauthorized representative, be posted in said premises byRespondent immediately upon receipt thereof and main-tainedby it for 60 consecutive days thereafter, inconspicuous places,including all places where notices toemployees are customarily posted.Reasonable steps shallbe taken to insurethatsaid notices are not altered,defaced,or coveredby any othermaterial.4.NotifytheRegionalDirector for Region 23, inwriting,within 20 days from the date of thisOrder, whatsteps Respondent has takento complyherewith.IT IS FURTHER ORDERED, that the complaint herein, datedApril 3,1974, be and the same is hereby dismissed withrespect to any unfair labor practicesnot found to haveconstituted violationsof said Act.to a Judgment of the United StatesCourt ofAppeals Enforcingan Order ofthe NationalLaborRelations Board."